720 N.W.2d 740 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Jeffrey ARNOLD, Defendant-Appellant.
Docket No. 130888. COA No. 266906.
Supreme Court of Michigan.
September 14, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the February 27, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Tuscola Circuit Court for resentencing. A defendant facing incarceration has the right to counsel at all critical stages of the criminal process. People v. Williams, 470 Mich. 634, 641, 683 N.W.2d 597 (2004). Sentencing is a critical stage. People v. Pubrat, 451 Mich. 589, 594, 548 N.W.2d 595 (1996). The complete denial of counsel at a critical stage of a criminal proceeding, as occurred in this case, is structural error requiring automatic reversal. See Gideon v. Wainwright, 372 U.S. 335, 344-345, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963); People v. Duncan, 462 Mich. 47, 51-52, 610 N.W.2d 551 (2000).
We do not retain jurisdiction.